     Case 2:19-cv-02576-TLN-KJN Document 10 Filed 07/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   ROBBIN GILLEN STARR,                               No. 2:19-cv-02576-TLN-KJN

12                       Plaintiff,                     ORDER

13            v.
14   SOPHIA ORTEGA GONZALEZ, et al.,
15                       Defendants.
16

17            Plaintiff Robbin Gillen Starr (“Plaintiff”), an individual proceeding pro se, filed the

18   instant action on December 20, 2019. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302(c).

20            On May 26, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on the parties and which contained notice that any objections to the findings and

22   recommendations were to be filed within fourteen days. No objections were filed.

23            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

24   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

25   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

26   1983).

27            The Court has reviewed the applicable legal standards and, good cause appearing,

28   concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.
                                                        1
     Case 2:19-cv-02576-TLN-KJN Document 10 Filed 07/14/20 Page 2 of 2

 1           Accordingly, IT IS ORDERED that:

 2           1. The Proposed Findings and Recommendations filed May 26, 2020, are ADOPTED IN

 3   FULL;

 4           2. Plaintiff’s Complaint is DISMISSED without leave to amend; and

 5           3. The Clerk of Court is directed to close this case.

 6   DATED: July 14, 2020

 7

 8

 9
                                                            Troy L. Nunley
10                                                          United States District Judge

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
